864 F.2d 148
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Fern C. MEREDITH, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3282.
United States Court of Appeals, Federal Circuit.
Nov. 8, 1988.

Before MARKEY, Chief Judge, and RICH and EDWARD S. SMITH, Circuit Judges.
PER CURIAM.

DECISION

1
Fern C. Meredith (Meredith) appeals from a decision of the Merit Systems Protection Board (Board), docket SF08318710680, affirming the Office of Personnel Management's denial of her requests for a spouse's survivor annuity and lump sum death benefit.  We affirm and remand.

OPINION

2
The Board's decision cannot be reversed under the statutory criteria.  5 U.S.C. Sec. 7703(c) (1982).  Meredith was divorced from Mr. Meredith when he died;  she was married to him for only four years;  he had withdrawn more than he had paid in.  We remand with instructions to pay Meredith $1,519.94 (correcting a government-admitted error in calculating the pro rata portion of an annuity accrued before Mr. Meredith died).